                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                     CASE NO. 15-20727-CR-GAYLES/OTAZO-REYES

UNITED STATES OF AMERICA,

                       Plaintiff,

               v.

MAYLIN SILVA,

                       Defendant.
                                                /

MAISONS FLORIDE, LLC

                  Petitioner/Claimant
_____________________________________/

                                             ORDER

       THIS CAUSE comes before the Court on Petitioner/Claimant Maisons Floride, LLC’s

(“Claimant”) Petition for Third-Party Interest in Forfeited Property (the “Petition”) [ECF No.

78]. The Court referred the Petition to Magistrate Judge Otazo-Reyes pursuant to 28 U.S.C. §

636 [ECF No. 109]. After an evidentiary hearing, Judge Otazo-Reyes issued her Report and Rec-

ommendation (the “Report”) recommending that the Court grant in part and deny in part Claim-

ant’s Petition [120]. Plaintiff, the United States of America (the “Government”), has timely ob-

jected to the Report [121].

       A district court may accept, reject, or modify a magistrate judge’s report and recommen-

dation. 28 U.S.C. § 636(b)(1). Those portions of the report and recommendation to which objection

is made are accorded de novo review, if those objections “pinpoint the specific findings that the

party disagrees with.” United States v. Schultz, 565 F.3d 1353, 1360 (11th Cir. 2009); see also Fed.

R. Civ. P. 72(b)(3). Any portions of the report and recommendation to which no specific objection
is made are reviewed only for clear error. Liberty Am. Ins. Grp., Inc. v. WestPoint Underwriters,

L.L.C., 199 F. Supp. 2d 1271, 1276 (M.D. Fla. 2001); accord Macort v. Prem, Inc., 208 F. App’x

781, 784 (11th Cir. 2006).

       In her Report, Judge Otazo-Reyes found that (1) Claimant was a person other than De-

fendant Maylin Silva (“Silva”); (2) the Government had not met its burden to pierce the corpo-

rate veil; and (3) the net proceeds of the sale of the real properties at issue should be apportioned.

In response, the Government relies primarily on Silva’s admissions that she used shell corpora-

tions to conceal assets and illegal transactions and on Claimant’s bank account signature cards,

reflecting Silva as the only signatory, to establish that Claimant was merely Silva’s alter ego.

       This Court, having conducted a de novo review of the record, agrees with Judge Otazo-

Reyes’s well-reasoned analysis and recommendations. First, Claimant is someone other than

Silva. The State of Florida’s corporation records clearly show Claimant as a legal entity sepa-

rate and distinct from Silva. Second, the Government fails to meet its “very heavy burden” to

pierce the corporate veil. Johnson v. New Destiny Christian Center Church, Inc., 303 F. Supp.

3d 1282, 1287 (M.D. Fla. 2018) (quoting In re Hillsborough Holdings Corp., 166 B.R. 461,

468 (Bankr. M.D. Fla. 1994)). Indeed, “the corporate veil will not be penetrated either at law

or in equity unless it is shown that the corporation was organized or employed to mislead cred-

itors or to work a fraud upon them.” Id. (quoting Dania Jai-Alai Palace, Inc. v. Sykes. 450 So.

2d 1114, 1120 (Fla. 1984)). Silva’s Factual Proffer and the bank signature cards, without

more, do not establish that Claimant was organized for a fraudulent purpose or other miscon-

duct. Finally, the Court finds that Judge Otazo-Reyes’s suggested equitable distribution of the

net proceeds from the sale of the real properties at issue – with two-thirds of the proceeds go-




                                                  2
ing to Claimants and one third going to the Government – effectuates the remedial purposes of

section 853.

       Accordingly, after careful consideration, it is ORDERED AND ADJUDGED as follows:

       (1)     Judge Otazo Reyes’s Report and Recommendation [ECF No. 120] is ADOPTED

               in its entirety;

       (2)     Petitioner/Claimant Maisons Floride, LLC’s Petition for Third-Party Interest in

               Forfeited Property [ECF No. 78] is GRANTED in part. The Government is entitled

               to forfeiture of one-third of the net proceeds substituted for the Williams Island

               Property and the Bay Drive Property.

       DONE AND ORDERED in Chambers at Miami, Florida, this 8th day of November, 2018.




                                            ________________________________
                                            DARRIN P. GAYLES
                                            UNITED STATES DISTRICT JUDGE




                                                3
